United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2176
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Ronald Mockelman

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                         Submitted: November 21, 2018
                           Filed: December 11, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

       Ronald Joseph Mockelman directly appeals the above-Guidelines sentence the
district court1 imposed upon revoking his supervised release. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Counsel has moved for leave to withdraw, and has filed a brief asserting that
there are no nonfrivolous issues for appeal. Mockelman has filed a motion for new
counsel and a pro se brief, which the court construes as challenging the revocation
procedure as inadequate.

       This court concludes that the revocation proceedings were procedurally
adequate, there was no error in finding Mockelman had violated the terms of his
supervision, and the decision to revoke Mockelman’s supervision was not an abuse
of discretion. See Fed. R. Crim. P. 32.1(b)(2) (prior to revocation, defendant is
entitled to written notice of the alleged violation, disclosure of the evidence against
him, an opportunity to appear and present evidence, notice of the right to retain
counsel, and an opportunity to make a statement); see also 18 U.S.C. § 3583(e)(3)
(district court may revoke release if a preponderance of the evidence shows that the
defendant violated a term of release); United States v. Miller, 557 F.3d 910, 914 (8th
Cir. 2009) (appellate court reviews a district court’s decision to revoke supervised
release for an abuse of discretion, and the court’s underlying factual findings as to
whether a violation occurred for clear error). Prior to the revocation hearings, notice
was filed by Mockelman’s probation officer alleging Mockelman had violated the
terms of his supervision by threatening, during a phone call with a government
employee, that maybe he should “just blow up the county.” Over the course of two
hearings, Mockelman appeared with counsel and admitted to the violation. The
district court found the admission was given freely and voluntarily, was supported by
an adequate factual basis, and Mockelman engaged in allocution. To the extent
Mockelman is attempting to raise an ineffective-assistance claim, the court declines
to address the claim on direct appeal. See United States v. Ramirez-Hernandez, 449
F.3d 824, 826-27 (8th Cir. 2006) (ineffective-assistance claims are usually best
litigated in 28 U.S.C. § 2255 proceedings, where record can be properly developed).

      The court affirms the judgment of the district court. Counsel’s motion to
withdraw is granted. Mockelman’s motion for new counsel is denied.
                         ________________________


                                         -2-